Citation Nr: 9929051	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits pursuant to chapter 35, title 38, United States 
Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
May 1946 and from June 1950 to June 1954.  He died in March 
1995.  The appellant is the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In April 1997, the Board 
remanded the case for further development.  The RO in July 
1998 issued a supplemental statement of the case that 
included a determination denying entitlement to dependent's 
educational assistance benefits under chapter 35, 38 U.S.C.

The record reflects that after the RO returned the case, the 
Board in May 1999 requested a medical expert opinion provided 
for under current Veterans Health Administration (VHA) 
directive.  The opinion was received in June 1999 and in July 
1999, the opinion was referred to the appellant's 
representative for review and submission of any additional 
evidence or argument.  None was received during the 60-day 
period provided, which the Board interprets as indicating the 
appellant's intention to proceed on the record.  

The issue of entitlement to accrued benefits is discussed 
further in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's duties in service likely resulted in 
exposure to asbestos and the development after service of 
asbestosis may be reasonably linked to such exposure.

2.  Asbestosis was debilitating and rendered the veteran 
materially less capable of resisting the effects of other 
disease that was a factor in his death.

3.  The appellant is the veteran's surviving spouse and the 
cause of death was the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A service-connected disability contributed substantially 
or materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303 3.312 
(1998).

2.  The criteria for dependents' and survivors' educational 
assistance have been met as a matter of law.  38 U.S.C.A. 
§§ 3501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 21.3021 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran served as a machinist 
during his Navy service in World War II.  

Between service periods the veteran enrolled in a radio 
electronics training program and worked as a vehicle body 
repairman.  During his second period of service he performed 
duties as a sheet metal foreman.  

A physician reporting in 1961 regarding his evaluation of the 
veteran did not mention any respiratory system complaints or 
findings.  The veteran did not mention a respiratory 
disability on a VA compensation claim in 1961.  On a VA 
examination in 1961 he reported postal service employment of 
several years.  The examiner reported a normal respiratory 
system and chest X-ray.

The veteran made his initial application with VA concerning 
residuals of asbestos exposure in 1993 claiming such exposure 
as a machinist's mate in service.  He submitted a record of 
treatment at the Texas Lung Institute that included a written 
opinion in late 1988 of pulmonary asbestosis and chronic 
obstructive pulmonary disease (COPD) based upon the veteran's 
history and examination.  The initial evaluation report 
included an occupational history predating military service 
and it was noted that his first exposure to asbestos most 
likely was on a daily basis during his first period of 
service as an engine room mechanic.  The examiner opined that 
his last exposure was most likely during employment in the 
late 1950's related to remodeling work completed at the time.  
The examination included chest X-ray and pulmonary function 
testing.

A VA examination in 1993 reported in addition to his work 
history the veteran's smoking history of 10 cigarettes daily 
for 40 years prior to quitting in 1987.  The examination 
included pulmonary function testing and a chest X-ray.  The 
examiner opined, in essence, that the veteran had severe 
obstructive disease and that asbestosis could be ruled out 
based upon an interpretation of the chest X-ray in light of 
the veteran's history of exposure.  

The record was supplemented with extensive treatment records.  
Medical records received from The Methodist Hospital for the 
veteran's hospitalization in 1990 showed final diagnoses 
included chronic respiratory failure, status post acute 
bronchitis, documented severe COPD and history of asbestos 
exposure.  It was noted that the diagnosis of asbestosis was 
made in 1988 despite the fact that the veteran had only an 
intermittent history of exposure covering several years while 
in the Navy.  It was noted that COPD had been diagnosed only 
three years previously and that he had a 50-pack year smoking 
history. 

Medical records received from Mid Jefferson Hospital for the 
veteran's hospitalization in 1990 showed final diagnoses 
included COPD.  The past medical history noted asbestosis and 
COPD with pulmonary fibrosis.   

C. St. Romain, Jr. M.D., reported in 1990 that the veteran 
required home oxygen due to his severe asthma, COPD and 
emphysema.  M. Berger, M.D., reported in late 1990 that the 
veteran was under his care for severe COPD.  In late 1992 he 
completed an insurance form noting a principal diagnosis of 
emphysema, with asbestosis listed as another pertinent 
diagnosis.

The RO in November 1993 considered this evidence in denying 
the veteran's claim of entitlement to service connection for 
asbestosis.  Thereafter, the veteran completed an appeal to 
the Board in April 1994.  Before the appeal reached the Board 
the veteran died.  

The death certificate shows that his death occurred in March 
1995.  The immediate cause of death was acute ischemia of the 
bowel, due to severe COPD and emphysema due to "CHD".  It 
was indicated that tobacco use contributed to death.

The appellant's claim for VA death benefits, principally 
dependency and indemnity compensation, was denied by the RO 
in April 1995.  



The appeal was before the Board in April 1997 on this issue 
and entitlement to accrued benefits.  The Board remanded the 
case to supplement the record with additional information 
regarding the veteran's medical treatment for pulmonary 
problems since 1987.  The record shows that the appellant 
assisted in the production of evidence and that records were 
received.

The Board in May 1999 referred the case for a medical expert 
opinion on the relationship between the veteran's asbestos 
exposure during service and the cause of his death on either 
a primary or contributory basis.  The Board noted the 
pertinent exposure history and the various medical opinions 
after service, as well as the certified cause of death.  The 
medical specialist was asked to opine as to whether there was 
a causal relationship between the veteran's asbestos exposure 
and other pulmonary disorders so that the asbestos exposure 
in concert with other pulmonary disorders could constitute a 
primary or contributory cause of death.

In June 1999, the medical specialist reported that the cause 
of the veteran's death had been ischemic bowel disease.  The 
specialist noted that the veteran had severe COPD with 
emphysema and also coronary artery disease and had been 
diagnosed with asbestosis.  The specialist believed that the 
diagnosis of asbestosis was valid based upon exposure from 
1942 to 1945 and between 1957 and 1958 during duties on each 
occasion.  It was the specialist's conclusion that the 
diagnosis was supported by the finding of interstitial lung 
disease on many chest X-rays.  The specialist concurred with 
the characterization of asbestosis as mild to moderate in 
severity. 


The specialist opined that asbestosis was not the primary 
cause of death, but that the presence of interstitial lung 
disease in any patient from any cause including asbestos will 
substantially contribute to cardiopulmonary stress when an 
individual encountered severe illness.  The specialist stated 
the belief that the veteran's "asbestos" was therefore a 
contributing factor to his death.  The specialist was 
provided the veteran's claims folder for review.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991).  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).




Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 



In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death. In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: 

(1) veteran who died of a service-connected disability; or, 
(2) a veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability, arising out of active service after the 
beginning of the Spanish-American War.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 199); 38 C.F.R. §§ 20.3020, 21.3021 
(1998); see also 38 C.F.R. § 3.087 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
the cause of the veteran's death.

Analysis

Initially, the Board observes that the veteran died during 
the appeal of the RO denial of service connection for 
asbestosis.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The veteran's 
appeal was never transferred to the Board and as a result was 
never docketed.  Therefore, although moot by virtue of the 
death of the veteran, it need not be dismissed for lack of 
jurisdiction, as it was not pending before the Board at the 
time of his death.  See 38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1998).

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The claimant 
has met this burden.  

In general where the determinative issue involves causation 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy, 1 Vet. App. at 81.  However in a claim based upon 
asbestos exposure, the claimant meets this burden by 
presenting her lay opinion since the question of exposure 
does not necessarily rely upon competent medical authority.   
Her assertions, based upon those of the veteran previously, 
are presumed truthful and sufficient to well ground the 
claim.  There was also medical diagnosis of asbestosis in 
1988 that tended to support a nexus to service.  See, for 
example, Nolen v. West, 12 Vet. App. 347, 351 (1999); 
Pearlman v. West, 11 Vet. App. 443, 447 (1998). 

The Board remanded the case in view of the evidence of record 
and other pertinent evidence that was not of record.  The 
Board did not mention that the record contained evidence 
sufficient to well ground the claim.  

The appellant was asked to assist in the production of other 
evidence that the Board viewed as potentially helpful in 
making an informed decision.  The appellant did respond to 
the RO request made pursuant to the Board remand.  It appears 
that the RO was very conscientious in seeking additional 
medical records, although much of the evidence received was 
previously of record.  Therefore, the Board is of the opinion 
that no further duty to assist in development is necessary.  
The RO has conscientiously sought to develop the claim and 
the appellant assisted in the location of additional 
evidence.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the medical evidence does support the 
claim that a service-connected disability contributed to the 
veteran's death.  The record does offer a basis other than 
speculation that the veteran had asbestosis that was linked 
to service.  The Board will not overlook information in the 
record that conflicts with the opinions favoring the 
diagnosis of asbestosis, but overall there is substantial 
evidence of significant inservice exposure.  The service 
records show the veteran's assignment for regular duty in an 
occupation that likely would have resulted in appreciable 
exposure.  

The differing opinions are the result of competent medical 
review and offer a plausible basis for and against a finding 
of asbestosis.  The evidence, viewed objectively, is at least 
in relative equipoise on the question of whether the veteran 
had asbestosis linked to service.  The Board has taken into 
account the adjudication guidelines for claims based on 
asbestos exposure found in the VA Adjudication Procedure 
Manual, M21-1, Part III, para. 5.13 and Part VI, para. 7.21.

The Board must also find that asbestosis was a contributory 
cause of the veteran's death.  The Board finds that the 
competent evidence does not preponderate against the claim, 
and the claim should be granted.  Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  



The medical expert opinion offered a well reasoned opinion 
favoring a contributory cause of death finding on the basis 
of the veteran's asbestosis.  There is no competent opinion 
to the contrary and it does not appear that the provisions of 
38 C.F.R. § 3.312(c)(4) apply so as to reasonably call into 
question the expert opinion.  As with any piece of evidence, 
the credibility and weight to be attached to this opinion is 
an adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993). 

The appellant produced evidence supporting a contention of a 
service-related nexus for the veteran's asbestosis. The Board 
has commented as to why it does find the evidence of 
sufficient probative value to find in favor of the appellant.  

The Board must also point out that the regulations governing 
service connection for cause of death provide that active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death.  This is from 
the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  The VHA medical expert opinion offers a well reasoned 
opinion for the application of 38 C.F.R. § 3.312(c)(3).   
It is on the basis of the medical evidence in service and 
thereafter that the Board finds the evidence does not 
preponderate against a claim for service connection for the 
cause of the veteran's death.  There is credible evidence in 
favor of service connection on a direct basis for a 
disability implicated as a contributory cause of death.  




II.  Entitlement to dependents' 
educational assistance benefits pursuant 
to 38 U.S.C. Chapter 35.

Analysis

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally sufficient since the requisite elements 
for eligibility to qualify for this benefit are met.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to educational assistance benefits provided under 
chapter 35, title 38, United States Code is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in § 3.500(g) will, upon the 
death of such person, be paid as follows: (1) Upon the death 
of a veteran to the living person first listed as follows: 
(i) his or her spouse; (ii) his or her children (in equal 
shares); (iii) his or her dependent parents (in equal shares) 
or the surviving parent.  38 U.S.C.A § 5121 (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.1000 (1998).

The Board observes that the holding in Jones v. West, 136 
F.3d 1296, 1299-1300 (Fed. Cir. 1998), interpreted the 
applicable law to an existing pending claim at death for a 
surviving spouse to have a valid claim of entitlement to 
accrued benefits.  The interpretation was held to comport 
with the holding in Zevalkink, supra.  The requirement of a 
pending claim of entitlement is met in this case.  

However, in view of the Board decision granting service 
connection for the cause of the veteran's death, the matter 
of entitlement to accrued benefits must be returned to the RO 
to satisfy due process requirements regarding the 
determination in the first instance of the extent of any 
entitlement.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the claim of entitlement to accrued benefits is 
remanded for the following action in light of the Board 
decision granting service connection for the cause of the 
veteran's death:

After undertaking any development deemed 
essential, the RO should readjudicate the 
issue of entitlement to accrued benefits 
with consideration of all applicable laws 
and regulations, in particular the 
current legal standard to be applied in 
such claims as a result of the holding in 
Jones v. West. 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

